NUMBER 13-19-00457-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


RUBEN NUNEZ JR.,                                                             Appellant,

                                                v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 430th District Court
                          of Hidalgo County, Texas.


                        MEMORANDUM OPINION
               Before Justices Benavides, Hinojosa, and Silva
                   Memorandum Opinion by Justice Silva

       Appellant Ruben Nunez Jr. appeals his conviction of two counts of indecency with

a child by sexual contact, a second-degree felony. See TEX. PENAL CODE § 21.11(a)(1),

(d). By three issues, which we have reorganized, appellant argues: (1) the trial court erred
when it denied his motion for mistrial; (2) the trial court erred by allowing expert testimony

by a witness; and (3) the evidence is insufficient to support the convictions. We affirm.

                                        I.       BACKGROUND

        On December 13, 2018, Nunez was indicted on three counts of indecency with a

child by sexual contact and one count of aggravated sexual assault of a child younger

than fourteen, a first-degree felony. 1 Id. §§ 21.11, 21.011. The complainant, M.O., 2 is

Nunez’s cousin. At trial, M.O. recounted multiple instances wherein Nunez made sexual

contact with her when she was approximately seven years old. At the time, Nunez was

eighteen years old and resided with M.O., her parents, and her infant sister in McAllen,

Texas. M.O.’s mother testified that M.O. told her of the assaults when M.O. was still

seven years old.

        Among the incidents M.O. recounted, she testified that Nunez held her down and

forced her to touch his penis:

        Ruben[] was pinning me down. I was on my back and I mean, I was seven.
        He was 18. So he was a lot stronger than me. He had me pinned down[,]
        and he had [h]is pants off to where I can see his private parts and he had—
        he was pulling my hand toward his private parts for me to touch him, and
        this time, I remember him saying, “It’s okay. It’s okay.” Because I really didn’t
        like it. So I think I was really squirming. Well, I know I was really squirming
        and trying to get away, because I remember the pain in my wrist from trying
        to pull back. And he said, “It’s okay. I do this with [my girlfriend] all the time.
        It’s okay.”

M.O. later clarified that Nunez did force her to touch his penis during the incident. M.O.

also recounted that she had her father wrap her tightly in a blanket at night when she

went to bed in hopes it would prevent Nunez from coming into her bedroom and touching


        1 Prior to trial, the State abandoned count two, indecency with a child by sexual contact, and count

four, aggravated sexual assault of a child younger than fourteen. TEX. PENAL CODE ANN. §§ 21.11, 21.011.
        2  To protect the identity of the complainant, who was a minor at the time the crimes occurred, we
refer to her by her initials only. See TEX. R. APP. P. 9.8 cmt.

                                                     2
her breasts, as he had before. When describing the origins of her father wrapping her

tightly in a blanket, M.O. explained:

       [W]e could be like watching a movie and to get comfortable, you know,
       [“]let’s get you tight[”], and then—but when the incidents would happen, I
       started asking [my father]—he wouldn’t do it at night, but when the incidents
       started happening, I would ask him to put me to sleep like that.

When asked how she could be “100 percent” sure it was Nunez touching her at night

when the lights were off, M.O. stated, “[b]ecause I know how his touch felt like.”

       M.O. said that Nunez would occasionally come up behind her while she was doing

her homework and reach under her shirt and rub her breasts with his hands. In a similar

incident, M.O. recounted:

       I was in the kitchen doing homework and this one, I remember extremely
       vividly. I was doing homework and he grabbed me and put me on the
       counter. I was kind of small so he picked me and put me on the counter, the
       kitchen counter. The sink was on this side, and it was kind of open here,
       and he started putting his hands—started on my legs and going up, but
       because I had my gymnastics uniform on, it was kind of tight. The shorts
       were kind of tight, because it was spandex. And he was trying to put his
       hands through the shorts. And at this time, I remember thinking, you know,
       in the 90s they had these, like a block with a whole bunch of knives, you
       know kitchen knives, and I remember thinking: If I—if only I can get him to
       stop. If I can grab one of these knives and get him to stop. But then I was
       like, no, because then I'm going to get in trouble. You know, I don't want to
       get in trouble, so I'm not going to do that. So he was continuing. The only
       thing is, I don't remember how that stopped, how that event stopped.

       Jeanette Rodriguez, a licensed professional counselor and mental health therapist

with the Children’s Advocacy Center, was called to testify on behalf of the State.

Rodriguez did not interview M.O., and only testified broadly to aspects of child sexual

abuse cases, including “grooming,” delayed outcries, and common effects of sexual

abuse in children. During Rodriguez’s testimony, the following colloquy occurred:

       [State]:         Okay. So I want to talk about your general knowledge to
                        educate the jury in understanding the dynamics of a victim
                        of child abuse as well as a perpetrator. Okay.

                                             3
                       And so to do that, my first question is, can you explain for
                       the jury what the term “grooming” means, if you know?

       [Rodriguez]:    Okay, so grooming is a term that we—that is commonly
                       used when it comes to sexual abuse. It is related to—

       [Nunez]:        Your Honor, I’m going to object to relevance, Judge. One,
                       she has not individually interviewed the alleged accuser in
                       this case, Judge, and she’s legally[—]

       [COURT]:        What is your response from the State?

       [State]:        Judge, we didn’t ask any questions and will not ask any
                       questions about the victim. However, she’s educating the
                       jury in general knowledge as fa[r] as the psychology of child
                       victims.

       [COURT]:        Okay, the objection is overruled. Court will allow it.

Nunez did not object to Rodriguez’s testimony again.

       After both the State and Nunez rested their cases in chief, but before closing

arguments, Nunez moved for a mistrial outside the presence of the jury. According to

Nunez, M.O. posted a photograph of herself at seven years’ old to a social media account,

stating that she had been waiting to testify against her abuser for “20 something years”

and that Nunez had “fled to Mexico.” Nunez did not offer the post as an exhibit nor

introduce it into the record in any manner. Nunez’s counsel stated that “[he] had no

knowledge” of whether any juror had been made aware of the post. The trial court denied

Nunez’s motion, noting there was no indication the jury was aware of the post. However,

the trial court had previously instructed the jury to “not conduct [their] own investigation

about this case” and to refrain from communicating with anybody regarding the trial,

including through social media.

       The jury found Nunez guilty of both offenses. The trial court sentenced Nunez to

fifteen years’ confinement for each offense, to run concurrently. This appeal followed.

                                             4
                         II.      SUFFICIENCY OF THE EVIDENCE

       We first address Nunez’s third issue challenging the sufficiency of the evidence

supporting his conviction because, if sustained, it would provide Nunez the greatest relief.

Nunez does not specify which count the evidence was insufficient to support. Accordingly,

we construe Nunez’s argument as a challenge to each conviction.

A.     Standard of Review and Applicable Law

       In reviewing the sufficiency of the evidence to support a conviction, we consider

the evidence in the light most favorable to the verdict to determine whether any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt. Stahmann v. State, 602 S.W.3d 573, 577 (Tex. Crim. App. 2020) (citing Jackson

v. Virginia, 443 U.S. 307, 319 (1979)).

       We consider both direct and circumstantial evidence as well as all reasonable

inferences that may be drawn from the evidence. Clayton v. State, 235 S.W.3d 772, 778

(Tex. Crim. App. 2007). Circumstantial evidence is as probative as direct evidence in

establishing guilt, and circumstantial evidence alone can be sufficient to establish guilt.

Nisbett v. State, 552 S.W.3d 244, 262 (Tex. Crim. App. 2018); Temple v. State, 390

S.W.3d 341, 359 (Tex. Crim. App. 2013). “Each fact need not point directly and

independently to the guilt of a defendant, as long as the cumulative force of all the

incriminating circumstances is sufficient to support the conviction.” Walker v. State, 594

S.W.3d 330, 335 (Tex. Crim. App. 2020) (citing Hooper v. State, 214 S.W.3d 9, 13 (Tex.

Crim. App. 2007)). The uncorroborated testimony of either the child or an outcry witness

is sufficient to support a conviction for indecency with a child or sexual assault of a child.

Jones v. State, 428 S.W.3d 163, 169 (Tex. App.—Houston [1st Dist.] 2014, no pet.)

(providing that courts give wide latitude to testimony provided by child victims of sexual

                                              5
abuse); see TEX. CODE CRIM. PROC. ANN. art. 38.07(a) (“A conviction under Chapter

21 . . . is supportable on the uncorroborated testimony of the victim of the sexual offense

if the victim informed any person, other than the defendant, of the alleged offense within

one year after the date on which the offense is alleged to have occurred.”); see also

Benson v. State, No. 13-18-00450-CR, 2020 WL 4812635, at *10 (Tex. App.—Corpus

Christi–Edinburg Aug. 13, 2020, pet. ref’d) (mem. op., not designated for publication). The

State has no burden to produce any corroborating or physical evidence. Gutierrez v.

State, 585 S.W.3d 599, 607 (Tex. App.—Houston [14th Dist.] 2019, no pet.). We resolve

any evidentiary inconsistencies in favor of the verdict, keeping in mind that the fact-finder

is the exclusive judge of the facts, the credibility of the witnesses, and the weight to give

their testimony. Walker, 594 S.W.3d at 335; see TEX. CODE CRIM. PROC. ANN. art. 38.04.

       Sufficiency of the evidence is measured by the elements of the offense as defined

by a hypothetically correct jury charge. See Metcalf v. State, 597 S.W.3d 847, 856 (Tex.

Crim. App. 2020) (citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997));

Romano v. State, 610 S.W.3d 30, 34 (Tex. Crim. App. 2020). The hypothetically correct

jury charge accurately sets out the law, is authorized by the indictment, does not

unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability, and adequately describes the particular offense for which the

defendant was tried. Walker, 594 S.W.3d at 336.

       For indecency with a child by sexual contact, the State was required to prove,

beyond a reasonable doubt, that (1) Nunez (2) engaged in sexual contact (3) with a child

(4) who was younger than 17 years of age. TEX. PENAL CODE ANN. § 21.11(a). Sexual

contact includes touching a child, including through clothing, on the child’s breast, if done

with the intent to arouse or gratify the sexual desires of any person. Id. § 21.11(c)(1).

                                             6
Sexual contact also includes touching any part of the body of a child with the genitals of

another person, if done with the intent to arouse or gratify the sexual desires of any

person. Id. § 21.11(c)(2). “By its nature, a culpable mental state must generally be inferred

from the circumstances.” Nisbett, 552 S.W.3d at 267; Duntsch v. State, 568 S.W.3d 193,

216 (Tex. App.—Dallas 2018, pet. ref’d) (“Proof of mental state will almost always depend

upon circumstantial evidence.”).

B.     Analysis

       Nunez does not challenge a particular element of the offense; rather, Nunez calls

into question the sufficiency of M.O.’s testimony as a whole. M.O. testified to multiple

incidents that constitute indecency with a child by sexual contact. See TEX. PENAL CODE

ANN. § 21.11. In particular, M.O. identified instances where Nunez would approach her

from behind while she was doing homework, put his hand under her shirt, and rub her

breasts. See id. § 21.11(c)(1) (including touching a child’s breast in the definition of sexual

contact). M.O. testified that she was seven years old and Nunez was eighteen when the

contact occurred. See id. § 21.11(a). The jury may have inferred from M.O.’s testimony

and the circumstances that Nunez rubbed M.O.’s breasts for the purpose of sexual

arousal or gratification. See Nisbett, 552 S.W.3d at 267; see Gonzalez Soto v. State, 267

S.W.3d 327, 334 (Tex. App.—Corpus Christi–Edinburg 2008, no pet.) (“The jury could

infer from the totality of appellant’s conduct that touching A.R.’s breast and genital area

was done with the intent to arouse and gratify his sexual desire.”); Connell v. State, 233

S.W.3d 460, 467 (Tex. App.—Fort Worth 2007, no pet.) (finding that the jury could infer

intent from the way in which appellant touched complainant’s “bottom” and that

appellant’s actions made complainant feel uncomfortable); see also TEX. PENAL CODE

ANN. § 21.11. Further, the jury, as the fact-finder, was the exclusive judge of M.O.’s

                                              7
testimony and what weight to give it. See Walker, 594 S.W.3d at 335; see TEX. CODE

CRIM. PROC. ANN. art. 38.04.

       M.O. also testified to a specific incident wherein “[Nunez] had [her] pinned down

and he has his pants off where [she could] see his private parts . . . .” M.O. testified that

Nunez said, “It’s okay, I do this with [my girlfriend] all the time.” Additionally, when asked

if Nunez had M.O. touch his penis during the incident, M.O. confirmed, “Yes. Yeah.”

Sexual contact includes touching any part of the child’s body with one’s genitals, if done

for the purposes of sexual arousal or gratification. See TEX. PENAL CODE ANN.

§ 21.11(c)(2). The jury could have inferred Nunez forced the contact for the purposes of

sexual arousal or gratification based on his statement: “I do this with [my girlfriend] all the

time.” See Nisbett, 552 S.W.3d at 267; Acosta v. State, 429 S.W.3d 621, 625 (Tex. Crim.

App. 2014) (providing that the jury may rely on its collective common sense and apply

common knowledge and experience); Gonzalez Soto, 267 S.W.3d at 334; see also TEX.

PENAL CODE ANN. § 21.11. As discussed, supra, the jury was the exclusive judge of M.O.’s

testimony and what weight to give it. See Walker, 594 S.W.3d at 335; see TEX. CODE

CRIM. PROC. ANN. art. 38.04.

       Nunez also questioned the veracity of M.O.’s testimony. In support of his

argument, Nunez asserts that M.O.’s testimony during direct examination was the

“complete opposite in cross examination” regarding M.O.’s father wrapping her in a

blanket. Nunez also claims “[M.O.]’s testimony is noticeably clear that she never saw the

perpetrator when she was cross examined.” However, the evidence is contrary to Nunez’s

assertions. M.O. identified Nunez as the perpetrator on a number of occasions. Further,

a review of M.O.’s testimony during direct and cross examination regarding being

wrapped in a blanket does not reveal any inconsistencies. M.O. testified that her father

                                              8
would occasionally wrap her tightly when they would watch movies, but she began asking

him to do it when she went to bed in order to protect herself from Nunez after the assaults

started. See Walker, 594 S.W.3d at 335.

       Having reviewed the evidence in the light most favorable to the verdict, we

conclude that a reasonable trier of fact could have found each essential element beyond

a reasonable doubt for both convictions. See Stahmann, 602 S.W.3d at 577; TEX. PENAL

CODE ANN. § 21.11. Appellant’s third issue is overruled.

                              III.      MOTION FOR MISTRIAL

       By his first issue, Nunez asserts the trial court abused its discretion by denying his

motion for mistrial, based on a purported social media post by M.O.

A.     Standard of Review and Applicable Law

       A trial court’s denial of a mistrial is reviewed for an abuse of discretion, and we

must uphold a trial court’s ruling if it is within the zone of reasonable disagreement. Ladd

v. State, 3 S.W.3d 547, 567 (Tex. Crim. App. 1999); Stahmann v. State, 548 S.W.3d 46,

68 (Tex. App.—Corpus Christi–Edinburg 2018), aff’d, 602 S.W.3d 573 (Tex. Crim. App.

2020). “A mistrial is the trial court’s remedy for improper conduct that is ‘so prejudicial that

expenditure of further time and expense would be wasteful and futile.’” Hawkins v. State,

135 S.W.3d 72, 77 (Tex. Crim. App. 2004) (quoting Ladd, 3 S.W.3d at 567). Whether an

error requires a mistrial must be determined by the particular facts of the case. Ladd, 3

S.W.3d at 567. The question of whether a mistrial should have been granted involves a

similar analysis as a harm analysis. Hawkins, 135 S.W.3d at 77. In determining whether

a trial court abused its discretion, we review: (1) the severity of the misconduct, (2) the

measures adopted to cure the misconduct, and (3) the certainty of conviction absent the

misconduct. Id.; see also Cook v. State, No. 13-19-00610-CR, 2021 WL 317645, *3 (Tex.

                                               9
App.—Corpus Christi–Edinburg January 28, 2021, no pet. h.) (mem op. not designated

for publication).

        “A juror must . . . use the law, the evidence, and the trial court's mandates as his

ultimate guide in arriving at decisions as to guilt or innocence and as to punishment.”

McQuarrie v. State, 380 S.W.3d 145, 153 (Tex. Crim. App. 2012) (quoting Granados v.

State, 85 S.W.3d 217, 235 (Tex. Crim. App. 2002)). “No person shall be permitted to

converse with a juror about the case on trial except in the presence and by the permission

of the court.” TEX. CODE CRIM. PROC. ANN. art. 36.22. “The primary goal of Article 36.22 is

to insulate jurors from outside influence.” Ocon v. State, 284 S.W.3d 880, 884 (Tex. Crim.

App. 2009). “A violation of Article 36.22, once proven by the defendant, triggers a

rebuttable presumption of injury to the accused, and a mistrial may be warranted.” Id.

“Outside influence” means “something originating from a source outside of the jury room

and other than from the jurors themselves.” McQuarrie v. State, 380 S.W.3d 145, 154

(Tex. Crim. App. 2012).

B.      Analysis

        After the State rested its case-in-chief, Nunez moved for mistrial, pointing to a

purported social media post by M.O. According to Nunez, M.O. posted a photo of herself

at age seven and stated, “that she has spent 20 something years waiting to testify against

her abuser” and “also indicated [Nunez] fled to Mexico.” 3 Although Nunez asserts that the

social media post “was an intentional and willfully calculated effort to deprive [Nunez] of

a fair and impartial trial[,]” he has failed to demonstrate any harm occurred. See TEX.


         3 We note that Nunez failed to produce the social media post at the time of his motion, did not call

M.O. as a witness to establish that she actually made the post, nor did he state when the post was made.
See Simmons v. State, 288 S.W.3d 72, 79 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d) (“It is appellant's
burden to not only preserve the alleged error for review, but to present a record of the alleged error sufficient
for us to review it and determine if it was error and if so whether the defendant was harmed.”).

                                                      10
CODE CRIM. PROC. ANN. art. 36.22. Indeed, when the court inquired as to whether the jury

was aware of the post, Nunez’s counsel stated that “[he] had no knowledge” of whether

any juror had been made aware of it. See id. Without evidence that a violation of article

36.22 actually occurred, Nunez is not entitled to a presumption of injury. See Ocon, 284

S.W.3d at 884. Accordingly, we conclude the trial court did not abuse its discretion in

denying Nunez’s motion for mistrial. Nunez’s first issue is overruled.

                                  IV.        EXPERT TESTIMONY

        By his second issue, Nunez asserts that the trial court erred by admitting Jeanette

Rodriguez’s testimony as an expert witness. See TEX. R. EVID. 702 (allowing “[a] witness

who is qualified as an expert by knowledge, skill, experience, training or education” to

testify in the form of an opinion or otherwise to assist “the trier of fact to understand the

evidence or to determine a fact in issue”); Martinez v. State, 327 S.W.3d 727, 736 (Tex.

Crim. App. 2010). However, at trial, Nunez’s objection was limited to the relevance of

Rodriguez’s testimony. 4 See TEX. R. EVID. 401, 402.

        “To preserve a complaint for appellate review, a party must have presented to the

trial court a timely request, objection, or motion stating the specific grounds for the ruling

desired.” Simmons v. State, 288 S.W.3d 72, 77 (Tex. App.—Houston [1st Dist.] 2009, pet.

ref’d) (citing TEX. R. APP. P. 33.1(a)(1)). “A defendant's appellate contention must comport

with the specific objection made at trial.” Id. (citing Wilson v. State, 71 S.W.3d 346, 349

(Tex. Crim. App. 2002)). “An objection stating one legal theory may not be used to support

a different legal theory on appeal.” Id. (citing Braxton v. State, 909 S.W.3d 912, 918 (Tex.




        4   Nunez objected as follows: “Your Honor, I’m going to object to relevance, Judge. One, she has
not individually interviewed the alleged accuser in this case, Judge, and she’s legally[—]”

                                                   11
Crim. App. 1995)). “A reviewing court will not consider errors, even of constitutional

magnitude, not called to the trial court's attention.” Id. (citing Braxton, 909 S.W.3d at 918).

       Nunez did not object to Rodriguez’s testimony as an expert pursuant to Rule 702.

See Simmons, 288 S.W.3d at 77; TEX. R. EVID. 702. Further, Nunez did not challenge

Rodriguez’s qualifications as an expert. See Simmons, 288 S.W.3d at 77. Because

Nunez’s argument on appeal does not comport with his argument at trial, he has failed to

preserve the error for review. See id. Nunez’s second issue is overruled.

                                  V.        CONCLUSION

       We affirm the trial court’s judgment.

                                                                 CLARISSA SILVA
                                                                 Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
18th day of March, 2021.




                                               12